Opinion filed August 31, 2016




                                      In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-16-00126-CR
                                    ___________

                      ROBERT PANDO III, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 2
                             Ector County, Texas
                        Trial Court Cause No. 14-4702

                      MEMORANDUM OPINION
      Robert Pando III, Appellant, has filed a motion to dismiss his appeal. In the
motion, Appellant states that his appeal is now moot and requests that this court
dismiss the appeal. The motion is signed by both Appellant and his counsel in
accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


August 31, 2016                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.